United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
IMMIGRATION & CUSTOMS ENFOREMENT, )
Fort Myers, FL, Employer
)
__________________________________________ )
)
K.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-16
Issued: August 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant filed a timely appeal from a June 21, 2010 Office of
Workers’ Compensation Programs’ (OWCP) merit decision which denied her claim. She also
appealed an August 13, 2010 OWCP decision which denied her reconsideration request.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained a neck and head injury while in the performance of duty; and (2) whether OWCP
properly denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 6, 2010 appellant, then a 46-year-old special agent, filed a traumatic injury
claim, alleging that on May 5, 2010 she sustained an injury to her back and headaches after her
vehicle was struck in the rear by another automobile while in the performance of duty. She did
not stop work at that time.
By letter dated May 13, 2010, OWCP requested additional factual and medical
information from appellant stating that the initial information submitted was insufficient to
establish the claimed injury. It advised her of the circumstances under which a chiropractor is
considered a physician under FECA.
Appellant was treated in the emergency room by Dr. Suzanne E. Felt, Board-certified in
emergency medicine, on May 10, 2010, for neck pain and headaches after a motor vehicle
accident. Dr. Felt noted findings upon physical examination of a supple neck with no
lymphademopathy, no carotid bruits and the extremities revealed no clubbing, cyanosis or
edema. She prescribed oral analgesics and discharged appellant to follow-up with her
chiropractor or primary physician. A May 10, 2010 computerized tomography (CT) examination
of the head and cervical spine revealed no abnormalities.
Appellant came under the treatment of Dr. Mel Youngs, a chiropractor, from May 5 to
June 11, 2010, for neck pain and headaches which occurred after a work-related accident on
May 5, 2010. In a May 5, 2010 Form CA-16, an attending physician’s report, Dr. Youngs noted
first treating appellant on that date.2 He noted providing chiropractic care and stated that
appellant could return to regular work. Dr. Youngs noted with a checkmark “yes” that
appellant’s condition was caused or aggravated by her employment. In reports dated May 17
and 20, 2010, he noted the spinal examination revealed a left lateral malposition at C2 with
deviated thoracic segments at T1 and T2. Dr. Youngs diagnosed subluxation of the cervical
region, multiple sites, strain/sprain of the neck, whiplash injury, headache and muscle spasms.
He noted adjustments to the cervical spine and upper thoracic area. In Florida Workers’
Compensation forms dated May 17 to June 11, 2010, Dr. Youngs noted treating appellant for a
work-related injury occurring on May 5, 2010. He advised that the treatment consisted of
physical reconditioning and functional restoration. In reports dated May 19 to June 11, 2010,
Dr. Youngs noted an acute flare-up of a chronic condition and noted subluxations at T1, T2 and
T3 vertebral segments. He diagnosed subluxation of the cervical region, multiple sites,
strain/sprain of the neck, whiplash injury, headaches and muscle spasms. Dr. Youngs noted that
treatment included manual adjustment and ultrasound therapy.
In a June 21, 2010 decision, OWCP denied appellant’s claim on the grounds that medical
evidence was insufficient to establish that her claimed conditions were caused by her
employment. It advised that medical treatment was not authorized and that any prior
authorization was terminated.

2

The CA-16, signed by Brendan Quigley of the employing establishment on May 5, 2010, authorized Dr. Youngs
to provide treatment to appellant for up to 60 days.

2

On July 2, 2010 appellant requested reconsideration. She submitted a June 29, 2010
statement and noted a history of injury which resulted in the development of headaches which
affected her work and quality of life. Appellant indicated that she initially sought treatment from
the emergency room and then a chiropractor because she could not find a physician who
accepted workers’ compensation cases. She indicated that OWCP informed her that she could
seek treatment from a chiropractor for 60 days. Appellant asserted that OWCP erred when they
determined that her chiropractor did not diagnose a subluxation by x-rays and indicated that he
diagnosed a subluxation using a CT scan.
Appellant submitted claim documents previously of record, a May 5, 2010 traffic crash
report and a July 12, 2010 letter from her congressman. She submitted Florida Workers’
Compensation forms from Dr. Youngs dated June 14 to August 6, 2010, who treated her for a
work-related injury occurring on May 5, 2010. Dr. Youngs’ treatment consisted of physical
reconditioning and functional restoration. In reports dated June 14 to 28, 2010 and July 2 to
August 2, 2010, he noted an acute flare-up of a chronic condition and noted subluxations at C2,
T1, T2 and T3 vertebral segments. Dr. Youngs diagnosed subluxation of the cervical region,
multiple sites, strain/sprain of the neck, whiplash injury, headaches and muscle spasms.
In an August 13, 2010 decision, OWCP denied appellant’s reconsideration request
finding that the request was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,3
including that she is an “employee” within the meaning of FECA4 and that she filed her claim
within the applicable time limitation.5 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
See 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

Authorization by OWCP for medical examination or treatment constitutes a contractual
agreement to pay for the services, regardless or whether a compensable injury or condition
exists. Moreover, any medical condition resulting from authorized examination or treatment,
such as residuals from surgery, may form the basis of a compensation claim for impairment or
disability, regardless of the compensability of the original injury. D.B., 58 ECAB 354 (2007).
Where an employing establishment properly executes a Form CA-16 which authorizes
medical treatment as a result of an employee’s claim for an employment-related injury, the Form
CA-16 creates a contractual obligation, which does not involve the employee directly, to pay for
the cost of the examination or treatment regardless of the action taken on the claim. Tracey P.
Spillane, 54 ECAB 608 (2003).
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained a neck and head injury when her vehicle was struck
in the rear by another automobile on May 5, 2010. The Board notes that the evidence supports
that the incident occurred on May 5, 2010 as alleged. The Board finds, however, that the
medical evidence is insufficient to establish that appellant sustained a head and neck injury
causally related to the May 5, 2010 work incident. On May 13, 2010 OWCP advised appellant
of the type of medical evidence needed to establish her claim. Appellant did not submit a
rationalized medical report from an attending physician in which the physician explains why the
May 5, 2010 work incident caused or aggravated her claimed condition.
Appellant submitted emergency room records from Dr. Felt dated May 10, 2010 for
treatment of neck pain and headaches after a motor vehicle accident. She noted an essentially
normal physical examination with findings of a supple neck with no clubbing or edema of the
extremities. Dr. Felt prescribed oral analgesics. However, he neither mentioned that appellant’s
injury was work related8 nor did she provide a specific and rationalized opinion as to the causal
relationship between appellant’s employment and her diagnosed neck pain and headaches.9
Therefore, these reports are insufficient to establish appellant’s claim.
Appellant was also treated by Dr. Youngs, a chiropractor, beginning May 5, 2010, for
neck pain and headaches which occurred after a car accident on May 5, 2010. Dr. Youngs noted
that the spinal examination revealed a left lateral malposition at C2 with deviated thoracic
segments at T1 and T2. The chiropractor diagnosed subluxation of the cervical region, multiple
sites, strain/sprain of the neck, whiplash injury, headache and muscle spasms. Appellant also
submitted form reports from Dr. Youngs noting appellant’s treatment for neck pain and
headaches.
The Board notes that section 8101(2) of FECA provides that chiropractors are considered
physicians “only to the extent that their reimbursable services are limited to treatment consisting
8

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulation by the Secretary.”10
Thus, where x-rays do not demonstrate a subluxation (a diagnosis of a subluxation based
on x-rays has not been made), a chiropractor is not considered a “physician,” and his or her
reports cannot be considered as competent medical evidence under FECA.11 Although
Dr. Youngs diagnosed subluxations by examination he is not considered a physician as he did
not diagnose a spinal subluxation demonstrated by x-ray. The Board has held that a chiropractor
may only qualify as a physician in the diagnosis and treatment of spinal subluxation, his or her
opinion is not considered competent medical evidence in evaluation of other disorders, including
those of the extremities, although these disorders may originate in the spine.12 Thus,
Dr. Youngs’ opinion is not considered competent medical evidence under FECA.
The remainder of the medical evidence, including reports of diagnostic testing, such as a
May 10, 2010 CT scan of the of the head and a CT scan of the cervical spine are insufficient as it
fails to address causal relationship between appellant’s diagnosed condition and the May 5, 2010
work accident.13
Consequently, the medical evidence is insufficient to establish that the May 5, 2010
incident caused or aggravated a diagnosed medical condition.
On appeal, appellant asserts that she should be able to have her treatment from her
chiropractor reimbursed under the Form CA-16 that was issued to her. The authorization from
the employing establishment created a contractual obligation to pay for the cost of necessary
medical treatment and emergency surgery regardless of the action taken on the claim.14 The
record contains a May 12, 2010 telephone call memorandum in which OWCP informed the
employing establishment that, since a CA-16 was given to Dr. Youngs, “the claims will be paid.”
However, the record does not contain evidence confirming that any of these services were
reimbursed. Upon return of the case record, OWCP shall ensure that all of Dr. Youngs’ services
are reimbursed pursuant to the CA-16. The Board finds that, pursuant to the Form CA-16,
appellant is entitled to reimbursement for treatment by Dr. Youngs from May 5, 2010 until
OWCP terminated the authorization of medical treatment on June 21, 2010.

10

5 U.S.C. § 8101(2); see also section 10.311 of the implementing federal regulations provide:
“(c) A chiropractor may interpret his or her x-rays to the same extent as any other physician. To be given any
weight, the medical report must state that x-rays support the finding of spinal subluxation. OWCP will not
necessarily require submittal of the x-ray, or a report of the x- ray, but the report must be available for submittal on
request.”
11

See Susan M. Herman, 35 ECAB 669 (1984).

12

Pamela K. Guesford, 53 ECAB 726 (2002).

13

Medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. S.E., Docket No. 08-2214 (issued May 6, 2009).
14

D.W., Docket No. 10-813 (issued November 3, 2010). See Robert F. Hamilton, 41 ECAB 431 (1990); 20
C.F.R. § 10.300.

5

Appellant may submit new evidence or argument with a written request for
reconsideration to the Office within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,15 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations, which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”16
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.17
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim for a traumatic injury on May 5, 2010 because she
failed to provide the necessary reasoned medical opinion establishing that the May 5, 2010
incident caused or aggravated a diagnosed medical condition. It denied appellant’s July 2, 2010
reconsideration request, without a merit review, and appellant appealed this decision to the
Board. The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring the Office to reopen the case for review of the merits of the
claim.
In her June 29 and July 2, 2010 application for reconsideration and undated statement,
appellant did not show that the Office erroneously applied or interpreted a specific point of law.
She did not identify a specific point of law or show that it was erroneously applied or interpreted.
Appellant did not advance a new and relevant legal argument. She asserted that after the May 5,
2010 automobile accident she developed headaches which affected her work and quality of life.
Appellant indicated that she could not find a physician who accepted workers’ compensation
cases so she went to a chiropractor. She asserted that OWCP erred in its decision that her
chiropractor was not a physician because he did not diagnose a subluxation by x-rays and
15

5 U.S.C. § 8128(a).

16

20 C.F.R. § 10.606(b)(2).

17

Id. at § 10.608(b).

6

indicated that he diagnosed a subluxation using a CT scan. The underlying issue in this case was
whether appellant sustained a neck and head injury causally related to the May 5, 2010 accident.
That is a medical issue which must be addressed by relevant medical evidence.18
None of Dr. Youngs reports submitted on reconsideration diagnose a subluxation as
demonstrated by x-rays. Rather, in reports issued from June 14 to August 6, 2010, Dr. Youngs
diagnosed spinal subluxations by examination and this is insufficient to qualify as a physician
under FECA as he did not indicate that he based the diagnosis on x-rays.19 Consequently, these
new reports are not relevant to the medical issue in the claim. Other evidence including a traffic
crash report and correspondence from her congressman, are new but not relevant to the
underlying medical issue. Therefore, the Office properly determined that this evidence did not
constitute a basis for reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that the Office erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by the
Office, or constitute relevant and pertinent evidence not previously considered. Pursuant to 20
C.F.R. § 10.608, the Office properly denied merit review.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a neck and head injury causally related to her May 5, 2010 employment incident. The
Board further finds that the Office properly denied appellant’s request for reconsideration. The
case is returned to OWCP for appropriate payment of medical expenses pursuant to the CA-16
form issued to Dr. Youngs on May 5, 2010.

18

See Bobbie F. Cowart, 55 ECAB 746 (2004).

19

Although appellant asserts that Dr. Youngs based his diagnosis on a CT scan, Dr. Youngs did not state this in
his reports. In any event, a CT scan is not an x-ray and does not satisfy FECA’s requirement that the diagnosis be
demonstrated by x-ray. Cf., Jay K. Tomokiyo, 51 ECAB 361 (2000) (there is no provision in FECA or OWCP
regulations for acceptance of a chiropractor’s report as probative medical evidence where subluxation is diagnosed
by MRI scan).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 13, 2010 is affirmed and the June 21, 2010 decision is
affirmed in part and the case remanded in part for action consistent with this decision.
Issued: August 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

